DETAILED ACTION
This office action is in response to the amendment filed April 28, 2022 in which claims 1-3, 7, 8, and 20-22 are presented for examination and claims 4-6 and 9-19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In a Restriction Requirement mailed on August 26, 2021, Examiner required a restriction between Inventions I and II.  In a Response filed November 8, 2021, Applicant elected Invention I (a product) for examination.  Therefore, newly presented claim 22 (a method) is not proper for examination and is therefore withdrawn from consideration.  Examiner respectfully notes however that claim 22 is eligible for possible rejoinder upon the designation of an allowable claim.

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of the cancelation of claims 14-15.  
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to the specification should be withdrawn in view of the cancelation of claim 17.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 1 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Fourth Argument:  Rejection of claims 3, 7, and 8 under 35 USC 112(b) should be withdrawn in view of Applicant’s explanation that claims 3, 7, and 8 are each referring to different embodiments.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fifth Argument:  Rejection of claim 1 under 35 USC 102 over USPN Des. 282,404 De Lozada should be withdrawn because De Lozada fails to teach or suggest a baseball cap having an adjustment device having an adjustment device at a posterior part of the baseball cap, the adjustment device defining an opening between the adjustment device and a nearest portion of the baseball cap, the attachment slit sized and positioned to allow a portion of the attachment tab to pass around the adjustment device and through the attachment slit so that the brim extender is mechanically coupled to the baseball cap, as required by currently amended claim 1.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Claim 1 recites a brim extender with the baseball cap only being functionally claimed as statements of intended use of the brim extender.  Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the “sunshine hat” of De Lozada would be capable of performing the claimed intended use of being manipulated around and onto a baseball cap to perform the function of augmenting the brim of a baseball cap as claimed.  Therefore, De Lozada reads on the claim.  Examiner further respectfully notes that although claim 21 recites a combination (i.e. an apparatus comprising both a baseball cap and a brim extender), the baseball cap is nevertheless functionally claimed (e.g. a central aperture sized to receive a crown portion of the cap) rather than positively claimed (e.g. a central aperture that receives a crown portion of the cap), which allows for a broader interpretation of the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment device” in claims 1 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “A brim extender comprising a flexible substrate having:” However, for further clarity, Examiner respectfully suggests that claim 1 be amended to recite, for example, “A brim extender comprising a flexible substrate, the brim extender further comprising:”
Claim 8 is objected to because of the following informalities:  Claim 8 includes the typographical error “substate.”
Claim 21 is objected to because of the following informalities:  Claim 21 recites the limitation “a brim extender comprising a flexible substrate having:” However, for further clarity, Examiner respectfully suggests that claim 21 be amended to recite, for example, “a brim extender comprising a flexible substrate, the brim extender further comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN Des. 282,404 De Lozada.
To claim 1, De Lozada discloses a device comprising a flexible substrate (see Figures 1-4; inasmuch as currently claimed, the device of De Lozada would necessarily possess at least some degree of flexibility in order to be capable of manipulation from a planar state as depicted in Figures 1-2 to a folded state as depicted in Figures 3-4; Examiner further respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, De Lozada meets the claim) having:
a front portion and a rear portion defining a central aperture (annotated Figures 1-4, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion);
an attachment tab extending from the rear portion into the central aperture (annotated Figures 1-4);
an attachment slit extending through the rear portion of the flexible substrate (annotated Figures 1-4), (annotated Figures 1-4); and
one or more tabs on the front portion of the substrate, (annotated Figures 1-4).
To the limitations “a brim extender,” “the attachment slit sized and positioned to allow a portion of the attachment tab to pass around the adjustment device and through the attachment slit so that the brim extender is mechanically coupled to the baseball cap,” and “the one or more tabs configured to stabilize the brim extender on the baseball cap,” Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the “sunshine hat” of De Lozada would be capable of performing the claimed intended use of being manipulated around and onto a baseball cap to perform the function of augmenting the brim of a baseball cap as claimed.



    PNG
    media_image1.png
    1031
    663
    media_image1.png
    Greyscale

To claim 2, De Lozada further discloses a brim extender wherein the attachment tab includes an expanded portion that is wider than the attachment slit (annotated Figures 1-4).

To claim 7, De Lozada further discloses a brim extender wherein the brim extender is configured for attachment to the baseball cap without sewing onto the baseball cap and without a separate clip, string, or other attachment mechanism (annotated Figures 1-4).

To claim 20, De Lozada further discloses a brim extender wherein the one or more tabs includes at least a first tab and a second tab (annotated Figures 1-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Lozada (as applied to claim 1, above) in view of USPN 5,727,250 Black.
To claim 3, De Lozada discloses a brim extender as recited in claim 1, above.
De Lozada does not disclose a brim extender further comprising a non-stick backing material on each of the one or more tabs, the backing material configured for removal so that an adhesive material on the one or more tabs is exposed.
However, Black teaches a brim extender comprising a non-stick backing material, the backing material configured for removal so that an adhesive material is exposed (col. 3. Lines 1-20).
De Lozada and Black teach analogous inventions in the field of hat brims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brim extender of De Lozada to include backing material and adhesive as taught by Black because Black teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that adhesives could aid in maintaining the brim extender of De Lozada in the fully assembled form as depicted in Figure 4 of De Lozada.

To claim 8, De Lozada discloses a brim extender as recited in claim 1, above.
De Lozada does not disclose a brim extender further comprising an elastic band sewn or bonded to the substrate about the central aperture.
However, Black teaches a brim extender (30) further comprising an elastic band (38) sewn or bonded to the flexible substrate about the central aperture (see especially Figure 2; col. 3, lines 1-20).
De Lozada and Black teach analogous inventions in the field of hat brims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brim extender of De Lozada to include an elastic band around the central aperture as taught by Black because Black teaches that this configuration is known in the art and beneficial for providing sufficient holding strength to maintain the brim extender in position (col. 3, lines 1-20).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over De Lozada in view of USPN 5,862,520 Wyant.
To claim 21, De Lozada discloses an apparatus comprising:
a device comprising flexible substrate (see Figures 1-4; inasmuch as currently claimed, the device of De Lozada would necessarily possess at least some degree of flexibility in order to be capable of manipulation from a planar state as depicted in Figures 1-2 to a folded state as depicted in Figures 3-4; Examiner further respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, De Lozada meets the claim) having:
	a front portion and a rear portion defining a central aperture (annotated Figures 1-4, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion);
	an attachment tab extending from the rear portion into the central aperture (annotated Figures 1-4); and
	an attachment slit extending through the rear portion of the flexible substrate (annotated Figures 1-4).
To the limitations “a brim extender,” “sized to receive a crown portion of a baseball cap,” and “the attachment slit sized and positioned to allow a portion of the attachment tab to pass around the adjustment device of the baseball cap and through the attachment slit so that the brim extender is mechanically coupled to the baseball cap,” although claim 21 recites a combination (i.e. an apparatus comprising both a baseball cap and a brim extender), the baseball cap is nevertheless functionally claimed (e.g. a central aperture sized to receive a crown portion of the cap) rather than positively claimed (e.g. a central aperture that receives a crown portion of the cap).  Examiner respectfully notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the “sunshine hat” of De Lozada would be capable of performing the claimed intended use of being manipulated around and onto a baseball cap to perform the function of augmenting the brim of a baseball cap as claimed.
As detailed above, De Lozada discloses a brim extender capable of use with a baseball cap but does not expressly disclose an apparatus further comprising a baseball cap having an adjustment device at a posterior part of the baseball cap, the adjustment device defining an opening between the adjustment device and a nearest portion of the baseball cap.
However, Wyant teaches a device (10) (see Figures 1-5; col. 1, line 5 – col. 2, line 41) similar to that of De Lozada and further comprising an apparatus comprising a baseball cap (12) having an adjustment device (22) at a posterior part of the baseball cap, the adjustment device defining an opening between the adjustment device and a nearest portion of the baseball cap (see especially Figures 1-2; col. 3, lines 10-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of De Lozada to be utilized as part of an apparatus further comprising a baseball cap as taught by Wyant because Wyant teaches that this configuration is known in the art and beneficial for providing additional protection from sunburn for the ears and neck area of a wearer (col. 1, lines 5-42).
Examiner respectfully notes that if claim 21 were amended such that the baseball cap was claimed positively rather than functionally, this rejection over De Lozada in view of Wyant may be overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732